Citation Nr: 1313523	
Decision Date: 04/23/13    Archive Date: 05/03/13	

DOCKET NO.  02-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to an increased rating for bilateral pes planus, evaluated as 10 percent disabling prior to January 5, 2002 and as 30 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to April 1981.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This case was previously before the Board in November 2003, at which time it was remanded for additional development.  Subsequent to that remand, the Board, in a decision of May 2005, found that new and material evidence had been submitted sufficient to reopen the Veteran's previously-denied claims for service connection for a testicular condition and a low back disorder, but continued to deny entitlement to service connection for that testicular condition, as well as for a low back disorder on a direct basis.  In that same decision, the Board denied entitlement to an evaluation in excess of 10 percent for bilateral pes planus prior to January 5, 2002, but awarded 20 percent and 10 percent evaluations, respectively, for pes planus of the left and right foot (combined to 30 percent), effective from January 5, 2002.

In February 2006, the Board denied the Veteran's motion for reconsideration of the Board's May 2005 decision.  Subsequent to that determination, the United States Court of Appeals for Veterans Claims (Court), in an Order of July 2008, vacated the Board's May 2005 decision to the extent that decision denied entitlement to service connection for a low back disorder and an increased rating for the Veteran's bilateral pes planus, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2008 Joint Motion for Remand.

In September 2009, the Veteran's case was once again remanded to the RO for additional development.  In September 2012 the Board requested an outside medical opinion.  That opinion was received and was provided to the Veteran and his representative and there has been written response.  The case is now, once more, before the Board for appellate review.


FINDINGS OF FACT

1.  A low back disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including bilateral pes planus.  Arthritis was first shown years post-service.

2.  Prior to January 5, 2002, symptomatology attributable to the Veteran's bilateral pes planus more nearly approximated the presence of severe impairment, with objective evidence of an abnormal gait and pronation of the ankles, as well as accentuated pain on manipulation and use.

3.  The Veteran's service-connected bilateral pes planus is currently productive of no more than severe impairment, with objective evidence of an abnormal gait and pronation of the ankles, in conjunction with accentuated pain on manipulation and use, but no evidence of pronounced impairment, as characterized by marked pronation, extreme tenderness, and/or marked inward displacement and severe spasm of the tendo achillis on manipulation.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or aggravated by active military service, nor may osteoarthritis (i.e., degenerative joint disease) of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  A chronic low back disorder is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including bilateral pes planus.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Prior to January 5, 2002, the criteria for a 30 percent evaluation, but no more, for service-connected bilateral pes planus were met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.57, 4.71a, and Part 4, Code 5276 (2012).

4.  The criteria for a current evaluation in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.57, 4.71a, and Part 4, Code 5276 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in June 2001, February 2003, March 2004, October 2010, and February 2011 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as VA and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for a low back disability.  In pertinent part, it is contended that the Veteran's current low back disorder is the result of an incident or incidents of service, specifically, the repeated carrying of heavy mortar parts throughout the Veteran's period of active military service.  In the alternative, it is contended that the Veteran's current low back disability is in some way causally related to his service-connected bilateral pes planus.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2012).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Effective October 10th, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310(a) (2012).  

In the case at hand, the Veteran's claim for service connection for a low back disability was received in February 2001.  Accordingly, his claim is controlled by the more liberal regulations governing awards of secondary service connection in effect prior to October 10, 2006.

In that regard, service treatment records fail to demonstrate the presence of chronic low back pathology.  While in March 1981, the Veteran was apparently seen for a complaint of pain in his lower back and legs, there is no indication that, at that time, the Veteran received either a diagnosis of or treatment for low back pathology.  Moreover, at the time of a service separation examination in late March 1981, the Veteran denied any problems with recurrent back pain.  A physical examination of the Veteran's spine and musculoskeletal system conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  Significantly, at the time of Physical Standards Board Proceedings for an unrelated problem in mid-April 1981, the Veteran's back and extremities displayed a full range of motion without pain.  A neurologic examination was similarly within normal limits, and no pertinent diagnosis was noted.  Significantly, in a Medical Statement dated in early April 1981, it was noted that the Veteran was being discharged from service for a testicular disability which existed prior to his entry upon active military service.  A service administrative record dated that same month confirms that conclusion, indicating that the underlying cause of the Veteran's separation from service was a 1979 orchiopexy.

The Board observes that, at the time of a VA examination in December 1981, the Veteran voiced no complaints of low back problems.  Moreover, following a subsequent VA medical examination in March 1999, the Veteran was described as exhibiting a "radiographically normal" lumbosacral spine.

The Board notes that, at the time of a Social Security Administration disability examination in August 1999, the Veteran gave a history of back trouble for "18 to 19 years."  According to the Veteran, while there may have been some "slight indication" of back problems prior to service, those problems "became noteworthy" in service, due in large part to the Veteran's doing a "lot of marching and standing."  On physical examination, there was noted a scoliotic pattern in the Veteran's dorsolumbar spine, in conjunction with tenderness in both sacroiliac joints and about the lumbosacral juncture.  Additionally noted was the presence of "very prominent" flat feet.  In the opinion of the examiner, it was "quite possible" that the Veteran's back problems were secondary to his flat feet.  However, at the time of examination, there was no evidence of any radiculopathy.

In correspondence of early December 2000, the Veteran's private physician indicated that he had first seen the Veteran in early February of that year for evaluation of lower back pain radiating to the testicular area associated with, among other things, numbness and tingling.  According to the Veteran's private physician, he had a history of chronic lower back pain aggravated by military service.  Reportedly, the Veteran had been discharged from military service as a result of chronic lower back pain, as well as pes planus and groin pain.  Noted at the time of evaluation was that the Veteran's military duties included working in an infantry division as part of an 81-millimeter mortar platoon, which duty reportedly required members to carry greater weights over long distances than the average infantryman.  According to the Veteran's private physician, this strenuous physical activity, which involved "lifting and carrying" heavy 81-millimeter mortars, aggravated the Veteran's lower back pain.  However, when further questioned, the Veteran gave a past history of multiple traumas as a child, reportedly involving being struck on two separate occasions by a car, resulting in back problems since that time.  During the course of his evaluation of the Veteran, the Veteran's private physician chronicled various aspects of his treatment during the period from February to November 2000.  The pertinent diagnoses noted were chronic lower back pain, and lumbar radiculitis.  According to the Veteran's private physician, and "with a great degree of medical certainty," the Veteran's chronic lower back pain and lumbar radiculitis were the result of heavy lifting duties encompassed in the Veteran's military assignment as part of an 81-millimeter mortar platoon, which required members to carry greater weight over long distances than the average infantryman.

During the course of a VA genitourinary examination in April 2001, it was noted that the Veteran was being treated by the aforementioned private physician for, among other things, back pain.  Further noted was that the Veteran's private physician had indicated "with a great degree of medical certainty" that the Veteran's chronic low back pain and lumbar radiculitis were the result of heavy lifting duties involved in the Veteran's military assignment.  However, following a review of the Veteran's military records, the examining urologist indicated that he was unable to find a "single reference" to the Veteran's complaining of back pain during his military service, and that all of the examinations noted showed a full range of motion of the Veteran's back and extremities.

At the time of a subsequent VA foot examination in January 2002, the Veteran once again indicated that, as a child prior to entering service, he had been struck on two separate occasions by a motor vehicle, resulting in some "back problems."  The Veteran additionally indicated that, in 1981, while in service, he had fallen off a truck, sustaining further injuries to his back.

On VA spine examination in August 2004, it was noted that the Veteran's claims folder was available, and had been reviewed.  According to the examiner, there was evidence in the Veteran's chart that he had been involved in a "multi-trauma accident" as a child, with resulting back problems prior to entering military service.  However, in the opinion of the Veteran, carrying heavy mortars in service aggravated his testicular condition and "caused him to have low back pain."  Following examination, the examiner once again indicated that, as per his chart, the Veteran had a multi-trauma accident as a child, with back pain prior to entering military service.  However, according to the examiner, "doing heavy lifting and work could have aggravated (the Veteran's) low back pain."  Having said this, the examiner further indicated that low back pain was endemic in society, with that complaint being the number one cause of people visiting their physicians.  According to the examiner, smoking also had a very deleterious effect on low back pain, and could markedly increase its severity.  Significantly, the Veteran had smoked at least one pack of cigarettes a day for the past 25 years, which, in the opinion of the examiner, constituted "a significant history."  In the opinion of the examiner, the Veteran's lower extremity radicular symptoms did not appear to be caused by his duties in the military.  Rather, radicular leg pain was usually the result of nerve root impingement, spondylolisthesis, instability of the spine, or a herniated nucleus pulposus.  Significantly, on radiographic examination, the Veteran exhibited no evidence of degenerative joint disease of the lumbar spine.  Moreover, the disc spaces were well maintained, with no evidence of any osteophytes.  Accordingly, clinical and radiographic evidence of degenerative joint disease as a cause for the Veteran's radicular pain was minimal.  Nonetheless, in the opinion of the examiner, it was possible that, given the Veteran's preexisting low back pain resulting from the multi-traumas in which he was involved as a child, such pain "could have been exacerbated" by the carrying of heavy mortars in the Veteran's capacity as an infantryman.  However, the Veteran's low back pain could also have been exacerbated by his chronic smoking history.

At the time of a subsequent VA examination in November 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  Significantly, when questioned, the Veteran indicated that he had suffered a stroke in June 2007 which affected his left side.  When further questioned, the Veteran denied any back injuries or treatment for back pain prior to service.  Rather, he indicated that he had injured his back while on active military duty.  Reportedly, while stationed at Fort Ord, California, in 1980-81, the Veteran was "out in the field in a truck carrying ammunition and mortar shells," at which time the crates holding the ammunition and mortar shells fell on his back.  When questioned regarding past treatment, the Veteran reported that his "Social Security doctor" had told him in 1999 that his back problems were due to his flat feet.  Moreover, according to the Veteran, his private physician had similarly informed him that his back problems were due to his flat feet.

According to the examiner, a review of the Veteran's claims folder showed a December 2000 letter indicating that the Veteran had been discharged from the military as a result of chronic back pain, in addition to pes planus and groin pain.  However, a review of the Veteran's claims folder showed that the Veteran had, in fact, been discharged from service for pes planus and groin pain.  Significantly, there was no indication that the Veteran had been discharged from service for low back pain.  Radiographic studies of the Veteran's lumbar spine conducted at the time of examination showed vertebral bodies and intervertebral disc spaces which were normally maintained, with no evidence of any focal, lytic, or blastic lesions.  Nor was there any evidence of spondylosis, spondylolisthesis, fracture, or subluxation.  Tiny spurs were present from the anterior superior aspect of the third and fourth lumbar vertebral bodies, and there were degenerative changes within the inferior aspect of the left sacroiliac joint.  The pertinent diagnosis noted was degenerative disc disease.  Following a review of the Veteran's entire claims folder and a full examination of the Veteran, it was noted by the examiner that original service medical records did not reveal any treatment for the Veteran's back.  Moreover, on two physical examinations, the Veteran denied recurrent back pain.  Significantly, there were no medical records in the Veteran's claims folder showing treatment for back pain prior to 1999.  Under the circumstances, it was unlikely that the Veteran's current back pain was related to his service-connected pes planus.  Moreover, it was not likely that the Veteran's pes planus or any flat foot condition caused the back condition.  Nor was there any indication that the Veteran's back condition had been aggravated or worsened by a service-connected pes planus beyond its normal progression.  Rather, the Veteran's back condition was more likely age-related than related to trauma.  Finally, in the opinion of the examiner, it was unlikely that the Veteran's current back pain was related to his military service, given that there was no documentation or record of treatment for a back condition in military service, or any event or injury which occurred during that same military service.  More importantly, according to the examiner, there was an indication that the Veteran had been employed in occupations which were physically strenuous and more likely to have placed a strain on his lower back.

On subsequent VA examination in August 2011, it was again noted that the Veteran's claims folder was available, and had been reviewed.  Once again, when questioned, the Veteran indicated that, while in basic training, he had been riding in the back of a truck, which hit a bump, resulting in a crate of mortars falling on him.  Following a full examination and review of the claims folder, the Veteran received a diagnosis of low back pain by Veteran report only, with no radiographic evidence to support a diagnosis.  In the opinion of the examiner, there was no medical evidence that pes planus lead to the development of a back condition.  Moreover, radiographically, there was no evidence to support a diagnosis of a back condition.  According to the examiner, he agreed with previous examiners' opinions that the Veteran's back pain was not caused by or the result of his pes planus, or in any way related to his military service.

In September 2012, an opinion was requested of a VA medical expert regarding the exact nature and etiology of the Veteran's low back disability.  That expert, in December 2012, offered the following opinion:

...it is not likely that the Veteran's current low back disability was caused by the Veteran's bilateral pes planus.  Pes planus can cause low back pain due to poor spinal biomechanics, but the two are usually coupled.  Correction or support of the pes planus will alleviate the back pain if the pes planus is the cause.  The record reflects that (the Veteran) had pes planus while he was in the Army.  Multiple physical examinations during his time in service documented no low back pain and a normal range of motion in his back.  During service, there was no connection between (the Veteran's) pes planus and any back pain.  After (the Veteran's) time of service, (the Veteran) did have orthoses fitted.  In Dr. Klein's note of May 16, 2000, he notes, after fitting with orthoses, that (the Veteran's) "feet aren't doing too bad at this point," but that (the Veteran) did have significant back pain which was being treated.  If the pes planus was the cause of (the Veteran's) back pain, alleviation of the foot pain would be expected to provide some relief of the back pain.  The failure of orthoses to give relief of the back pain is an indication that another source for the back pain should be sought.

It is not likely that any current low back pain has been permanently made worse by the Veteran's bilateral pes planus.  While pes planus can aggravate the pain caused by degenerative spine disease by interfering with the compensatory biomechanics the body will normally employ, this additional spine pain can be alleviated by correction or support of the pes planus.  There is, therefore, no basis for asserting that the back pain has been made permanently worse.  If correction of the pes planus does not alleviate the back pain, other sources for the back pain must be considered.

The absence of back pain from spine disease in the service, the history of development of the complaint reflected in the record, and the lack of coupling of the back pain to the pes planus reflected in the record argue for degenerative spine disease secondary to aging as the source of (the Veteran's) back pain.  There is no basis in the record to support any connection between (the Veteran's) service and (the Veteran's) back pain due to spinal disease.

As noted above, there exists at least some difference of opinion regarding the nature and etiology of the Veteran's current low back disability.  Nonetheless, in the opinion of the Board, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  In that regard, no fewer than four VA examiners have reached the conclusion that the Veteran's low back disability is unrelated to service.  Moreover, multiple opinions have been offered to the effect that the Veteran's low back disability is not, in fact, in any way causally related to his service-connected bilateral pes planus.  Significantly, to the extent various private examiners have found a relationship between the Veteran's low back disorder and his duties in service, or, in certain instances, service-connected bilateral pes planus, those opinions appear to have been based in large on history provided by the Veteran, inasmuch as the record is devoid of any evidence of inservice injury to the Veteran's back, or persuasive evidence of an objective causal relationship between service-connected pes planus and the Veteran's low back disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Moreover, to the extent a VA examiner has determined that the Veteran's preexisting low back pain "could" have been aggravated by "doing heavy lifting and work" in service, that opinion is no more than speculative in nature, and in any case, for the most part unsupported by the objective evidence of record.  Significantly, that same physician freely admitted that low back pain was "endemic" in society, and represented the number one cause of people visiting their physicians.  Moreover, she was further of the opinion that the Veteran's low back pain could quite possibly have been aggravated by his long history of smoking, and that his radicular leg pain was not caused by the "work he had done in the military."

In contrast, the aforementioned VA opinions are highly probative, given that they were based upon a review of the Veteran's entire claims folder, as well as full examinations, including both history and clinical findings, and extensive testing.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) [factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion].  The VA examiners reviewed the Veteran's claims folder, discussed his medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens, supra.  Significantly, those opinions were to the effect that the Veteran's low back disability was unrelated to his period of active military service, and similarly unrelated to service-connected bilateral pes planus.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current low back disability to his duties in service, or, in the alternative, to service-connected bilateral pes planus.  However, not until February 1999, almost 18 years following the Veteran's discharge from service, did he file his initial claim for service connection for that disability.  Significantly, and as noted above, a chronic, clinically-identifiable low back disability was first demonstrated no earlier than August 1999, once again, many years following the Veteran's discharge from service.  The passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In the case at hand, the preponderance of the evidence fails to suggest a link between the Veteran's low back disability and his period of active military service, or, for that matter, service-connected pes planus.  Under the circumstances, the Veteran's claim for service connection must be denied.

The Board acknowledges the Veteran's contentions regarding the origin of his current low back disability.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disability in question to his period of active military service, or to service-connected pes planus.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability in question.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's current low back disability with any incident or incidents of service, or with a service-connected disability or disabilities, including pes planus.  Accordingly, his claim for service connection must be denied.

Increased Rating

In addition to the above, the Veteran in this case seeks an increased evaluation for service-connected bilateral pes planus.  In pertinent part, it is contended that manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective 10 percent and 30 percent evaluations now assigned.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See Deluca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2012).

In the case at hand, at the time of a VA foot examination in May 2001, the Veteran indicated that he had undergone no operative intervention or injections.  However, he had worn orthotic shoes since 1999.  According to the Veteran, he experienced a sharp burning sensation 100 percent of the time from his toes approximately to the instep/midfoot.  Significantly, this pain was bilateral, and accompanied by numbness of the toes.  On physical examination, the Veteran was able to ambulate the length of the hallway to the examination room, though he was unable to keep pace with the examiner.  Additionally noted was that the Veteran was able to traverse a distance of approximately 200 feet before and after the examination without distress, or any significant alteration in gait, though he did require a cane for assistance.  According to the examiner, the Veteran appeared to be essentially unable to complete tandem gait.  Rather, he exhibited a wide, planted gait, without flexion of the knees.  According to the examiner, there was essentially total loss of the longitudinal arches bilaterally in the feet.  Microfilament testing was abnormal to the midfoot/instep area, and the Veteran's toes were downgoing.  Noted at the time of examination was that the Veteran was unable to rise up on his heels, but could, with assistance, drop back on his heels.  Inversion, eversion, flexion, and dorsiflexion were possible to full degrees of normal, though when asked to complete ankle dorsiflexion, there was evidence of bilateral weakness.  Distal pulses were intact, and there was no evidence of any edema or erythema.  Radiographic studies showed no evidence of fracture or dislocation of either foot, though there were minimal degenerative changes and a moderate hallux valgus deformity of the first metatarsophalangeal joint of the left foot.  Additional studies showed evidence of a mild hallux valgus deformity of the first metatarsophalangeal joint of the right foot, in addition to a small spur at the distal portion of the superior margin of the navicular bone of the left foot, representing most likely the residual of old trauma.  Finally, there was minimal ossification of the Achilles' tendon insertions at the posterior margins at both calcanei.

In a rating decision of June 2001, the RO awarded a 10 percent evaluation for service-connected bilateral pes planus, effective from February 2, 2001, the date of receipt of the Veteran's claim.  

On subsequent VA foot examination on January 5, 2002, the Veteran complained of worsening foot pain, in particular, on ambulation and when going up and down stairs.  According to the Veteran, his foot pain was somewhat worse posteriorly and slightly worse on the left side than the right side, though he also experienced some anterior foot pain.  Noted at the time of examination was that the Veteran ambulated with a cane.  However, according to the Veteran, this was mostly secondary to his back problems.  Further noted was that the Veteran wore orthopedic shoes with custom molded three-quarter length inserts and medial arch buildup.  Significantly, according to the Veteran, he received very little relief from his footwear.

On physical examination, the Veteran's footwear showed wear mostly on the outer soles in the hind foot, with little breakdown in the midfoot area.  Examination of the Veteran's feet was negative for the presence of any obvious callosities.  The overall contour of the feet showed evidence of bilateral bunion deformities which were symmetrical.  Moreover, the right foot had a second and third hammertoe.  According to the examiner, when the Veteran was nonweightbearing, the arch on his right foot reconstituted.  However, under similar circumstances, his left foot did not reconstitute.  When the Veteran stood and bore weight, he exhibited flat foot deformities bilaterally, somewhat worse on the left than the right.  Significantly, according to the examiner, the Veteran's foot was in a pronated position on the left side with the heel in approximately 5 to 10 degree of valgus.  However, the heel on the Veteran's right side appeared to be more in a neutral position.  According to the examiner, the Veteran had some adduction of the forefoot when he bore weight, such that two toes could be visualized on the outer aspect on the left side, with one toe on the outer aspect of the right side.  Moreover, when the Veteran ambulated, his heel remained in a valgus position on the left, with a pronated midfoot and forefoot.

Further examination of the foot revealed some stiffness in the subtalar joint on the left side, though with more supple subtalar motion on the right side.  Midfoot and forefoot motion were supple on both sides, though the Veteran exhibited some tenderness to palpation at the insertion of the Achilles bilaterally.  At the time of examination, there was no evidence of any abnormal swelling, redness, or warmth.  The Veteran's tendons appeared to be in continuity bilaterally, though there was evidence of some tenderness to palpation along the course of the posterior tibial tendon bilaterally.  According to the examiner, both tendons were intact to palpation.  However, there was some tenderness over the peroneal tendons on the left side, somewhat greater than on the right.  Further examination showed minimal midfoot or forefoot tenderness, with mild pain on palpation over the insertion of the plantar fascia.  Otherwise, the Veteran's feet showed no abnormal areas of swelling, warmth, or redness in the midfoot or hindfoot areas.  Nor was there any crepitation on passive range of motion of the ankle or subtalar joints.  According to the examiner, the Veteran did have bilateral hallux valgus deformities which were relatively symmetrical.  However, there was no evidence of any skin breakdown over the medial eminence.  Evaluation of the Veteran's motor function showed that he had approximately 4/5 anterior tibialis, extensor hallucis longis, posterior tibialis, peroneal, and gastroc-soleus function bilaterally.  However, some of this limitation was felt to be secondary to poor effort.  The Veteran was unable to stand on his heels or toes, either unilaterally or bilaterally, and was similarly unable to walk with a tandem gait.  

Nonweightbearing radiographic studies of the Veteran's right foot and ankle showed no evidence of degenerative joint disease of either the ankle, the subtalar joints, the midfoot joints, or the forefoot joints.  However, the Veteran did have a mild Haglund deformity on the right side.  Further studies showed no obvious talonavicular subluxation either in the axial or sagittal plane, though there was a hallux valgus deformity with mild subluxation of the proximal phalanx on the metatarsophalangeal joint.  Additionally noted was a bipartite sesamoid bone on the right foot, though there did not appear to be any significant collapse of the medial longitudinal arch.  At the time of examination, there was no evidence of any fracture or other bony abnormality.

Nonweightbearing radiographic studies of the Veteran's left foot showed no evidence of any Haglund deformity.  Moreover, there was no evidence of arthritis of either the ankle or subtalar joints, midfoot, or forefoot joints.  Once again, the Veteran displayed a hallux valgus deformity on his right foot, though the sesamoids, other than being subluxed, were otherwise within normal limits.  Once again, there was no evidence of any fracture.  Nor was there any evidence of collapse of the medial longitudinal arch.  However, there was a mild dorsal subluxation of the talus on the navicular, in conjunction with a small osteophyte on the dorsal aspect of the navicular bone.  Significantly, in the axial plane, there was evidence of minimal talonavicular subluxation.  

According to the examiner, the Veteran exhibited a "bilateral" flatfoot deformity on the left side, which was more static in nature, and characterized by a hind foot which was developing some stiffness.  However, the Veteran's foot was not completely fixed into valgus, though there was some stiffness of the subtalar joint in conjunction with contracture of the Achilles tendon.  On the right side, the Veteran exhibited a dynamic flatfoot deformity, with supple range of motion in the ankle and subtalar joints, and less in the tendo-Achilles contracture than on the left side.  Significantly, at the time of examination, the Veteran had bilateral hallux valgus deformities.  According to the examiner, while the Veteran did not appear to be responding to conventional orthopedic shoes or orthotics prescribed for his condition, he appeared to have intact posterior tibialis function bilaterally, and no evidence of any retrocalcaneous bursitis.  Significantly, in the opinion of the examiner, "a large component" of the Veteran's disability was secondary to his spine problems, though the degree to which this was affecting his flat feet was impossible to accurately determine.  Further noted was that it would be "optimal" to have weightbearing studies of the Veteran's feet in the lateral plane in order to get a better assessment of the radiographic features of his problem.

Received in April 2004 were various records of the Social Security Administration showing ongoing treatment for the Veteran's bilateral pes planus.  In that regard, in correspondence of late April 1999, the Veteran's private physician indicated that the Veteran suffered from obvious flat foot deformities, but nonetheless remained "very flexible."  Further noted was that the Veteran had full motion of his ankles and subtalar joints, in conjunction with a normal neurological examination, and no tenderness along the peroneal or posterior tibial tendons.  Moreover, the Veteran displayed active function of his posterior tibial tendons. 

At the time of a private Social Security Administration disability examination in August 1999, the Veteran complained of discomfort toward his toes, as well as some soreness in the ankles, with accompanying swelling.  Physical examination revealed an obviously abnormal gait, described as a "wide-based" gait due to his flat feet, such that his ankles became pronated.  According to the examiner, this was somewhat more improved with shoes and orthotics than when the Veteran was walking barefoot, though it was still present.  Further examination revealed equal sensation from side to side, with no strength losses in the feet.  The Veteran's legs measured equally at the calves and thighs, and his ankles were not particularly swollen, though they were pronated, with prominence of the medial malleolus and flattening of the arches prominently on both sides.  According to the examiner, this was "very obvious" when the Veteran stood.  Accordingly, a major finding was of very prominent flat feet.

In correspondence of early October 1999, the Veteran's private physician once again indicated that the Veteran continued to have discomfort and a feeling of numbness in his toes bilaterally.  Physical examination revealed some tenderness along the sheaths of the posterior tibial tendons bilaterally, in conjunction with flat foot deformities.  Moreover, magnetic resonance imaging showed evidence of tears of both the posterior tibial and flexor halluces bilaterally.  According to the Veteran's physician, given the concern that some of the Veteran's symptoms might be due to tarsal tunnel syndrome, electromyographic and nerve conduction studies would be undertaken.

At the time of a subsequent VA foot/back examination in November 2010, the Veteran reported having had a stroke on June 26, 2007, which affected his left side.  Noted at the time was that the Veteran was wearing an orthotic or hinged brace on his left foot secondary to footdrop as a result of the stroke.  Significantly, according to the examiner, the Veteran's footdrop was not in any way related to his pes planus.  When questioned, the Veteran indicated that, while he did have orthopedic shoes, he could not wear them due to his left orthotic brace.  However, he did have inserts in his orthopedic shoes.  Significantly, according to the Veteran, he took no medication for his foot pain.  

On physical examination, there was tenderness to palpation of all aspects of the Veteran's foot, which is to say, the dorsal and plantar surfaces, as well as the Achilles tendon, and the mediolateral malleolus.  However, there was no evidence of any redness, warmth, or effusion in either foot.  Right foot strength was 5/5, while left foot strength was absent.  At the time of examination, there was a hammertoe deformity on the great toe, the second, and the fourth toe of the left foot, most likely secondary to footdrop.  However, the Veteran had no hammertoes on his right foot.  Both arches were flush with the floor, and both Achilles tendons were in good alignment with the heel.  At the time of examination, the Veteran had no unusual corns or calluses.  Nor was there any evidence of tinea pedis.  However, the Veteran displayed bilateral hallux valgus deformities, somewhat greater on the left than the right.

Range of motion measurements of the Veteran's right ankle showed 0 to 10 degrees of dorsiflexion with stiffness, but no pain.  Dorsiflexion was to minus 10 degrees, while there was 0 to 20 degrees of plantar flexion with stiffness, but no pain.  Plantar flexion was to minus 25 degrees, with 0 to 30 degrees of inversion and 0 to 20 degrees of eversion accompanied by pain.  At the time of examination, there was no change in the Veteran's pain with repetitive range of motion.  Nor was there evidence of increased weakness, decreased endurance, or incoordination following repetitive range of motion.  Significantly, at the time of examination, the Veteran exhibited no change in degrees of range of motion following repetitive range of motion movement.  Range of motion studies of the Veteran's left ankle showed minus 20 degrees of flexion with no movement.  Nor was there any ability to dorsiflex, invert, or evert the left foot.  According to the examiner, the Veteran's left foot hung limp at minus 20 degrees of dorsiflexion secondary to his stroke.

At the time of a subsequent VA foot/back examination in mid-August 2011, the Veteran complained of pain encompassing "his whole foot."  However, he denied that either of his feet became red, hot, or swollen.  Similarly denied was any instability of the feet, such that either foot would "give out or lock up."  According to the Veteran, prior to his stroke, his left foot was always worse than his right foot.  As previously noted, the Veteran exhibited complete footdrop on the left, requiring an immobilization brace.

On physical examination, the Veteran's feet displayed no erythema or increased temperature.  While foot pain was reported as 9/10, with all initial movements resulting in pain, the bony prominences of the Veteran's feet were in gross alignment.  Once again, it was noted that the Veteran exhibited complete footdrop on the left, such that he was unable to perform any range of motion or repetitive range of motion movements.  Left foot strength was 0/5 against resistance, with accompanying atrophy and muscle wasting.  Right foot dorsiflexion was from 0 to 20 degrees without increased pain, while plantar flexion was from 0 to 45 degrees, once again, without increased pain.  At the time of examination, the Veteran was able to rotate his ankle freely in a 360-degree manner, though with accompanying pain.  Muscle strength against resistance was 5/5 on the right, and the Achilles tendon on the right remained midline weightbearing and nonweightbearing.  Significantly, while unable to perform on the left, weightbearing was once again described as midline.  No uneven shoe wear was in evidence, and the Veteran was able to wiggle his toes on the right without pain.  Repetitive range of motion on the right did not result in increased pain or any decrease in range of motion, though there was some weakness, fatigue, lack of endurance, and lack of coordination.

Pursuant to applicable law and regulation, it must be remembered that, in evaluating pes planus, depression of the longitudinal arch, or the degree of depression, is not the essential feature.  Rather, attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, and the medial tilting of the upper border of the astragalus.  Significantly, this is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forefoot of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful, and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  Significantly, symptoms should be apparent without regard to exercise.  In severe cases, there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and abduction.  Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2012).

A 10 percent evaluation for service-connected bilateral pes planus contemplates the presence of moderate symptomatology, with the weightbearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation for that same disability contemplates the presence of severe symptomatology, with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  Finally, a 50 percent evaluation for service-connected bilateral pes planus contemplates the presence of pronounced symptomatology, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement with severe spasm of the tendo achillis on manipulation, with no improvement by orthopedic shoes or appliances.  38 C.F.R. § 4.71a and Part 4, Diagnostic Code 5276 (2012).

Based on the aforementioned, and with the resolution of all reasonable doubt in the Veteran's favor, the Board is of the opinion that, effective from February 2, 2001, the date of receipt of the Veteran's claim, symptomatology attributable to the Veteran's bilateral pes planus more nearly approximates the criteria for a 30 percent evaluation than the 10 percent evaluation previously in effect from that date.  This is particularly the case given the fact that there has been consistent evidence of pronation of both of the Veteran's feet, in conjunction with continuing and worsening pain productive of an apparent limitation of function.  In that regard, and as noted above, as early as a VA examination in May 2001, the Veteran exhibited a significant alteration in gait, such that he was unable to complete tandem gait.  Moreover, that same examination showed an essentially total loss of the longitudinal arches of both feet, in conjunction with weakness on ankle dorsiflexion.  As of the time of a subsequent VA examination in January 2002, it was noted that, when nonweightbearing, the arch of the Veteran's foot would reconstitute on the right, though not on the left.  

Moreover, there was once again evidence of pronation on the left, with the Veteran's heel in approximately 5 to 10 degrees of valgus.  Significantly, at that time of that examination, there was evidence of adduction of the forefoot when the Veteran bore weight, such that two toes could be visualized on the outer aspect of his left foot and one toe on the outer aspect of his right foot.  Moreover, on Social Security Administration disability examination received by the VA in April 2004, it was once again noted that the Veteran displayed an obviously abnormal gait, with a characteristically wide base due to his flat feet, such that his ankles became pronated.  While this situation was somewhat improved when the Veteran wore shoes and orthotics, as opposed to walking barefoot, it was nonetheless still present.

The Board acknowledges that, at the time of the aforementioned VA examination in January 2002, it was noted that the Veteran did not appear to be responding to conventional orthopedic shoes or orthotics prescribed for his pes planus.  However, it was additionally noted by the examiner at that time that a "large component" of the Veteran's disability was secondary to his (nonservice-connected) spine problems.  Significantly, at no time during the course of the Veteran's current appeal has there been evidence of "pronounced" pes planus, as characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, or, in particular, marked inward displacement and severe spasm of the tendo achillis on manipulation.  In fact, as recently as the time of a VA examination in August 2011, the Veteran's Achilles tendon remained in the midline on both the right and left.  Under the circumstances, a 30 percent evaluation, but no more, for the Veteran's service-connected pes planus is in order.

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, and, in particular, effective from the date of claim, which is to say, February 2, 2001, symptomatology attributable to his service-connected bilateral pes planus has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral pes planus is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus, is denied.

A 30 percent evaluation for service-connected bilateral pes planus effective from February 2, 2001 is granted, subject to those regulations governing the award of monetary benefits.

A current evaluation in excess of 30 percent for service-connected bilateral pes planus is denied.


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


